DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Applicant’s argument, the Examiner has decided to issue another non-final office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause US patent 5,514,000). 
	Krause discloses a fastener (12, 14) for supporting and connecting two electric connectors (16, 18), the fastener comprising:
a support portion (46) being provided with a support surface (34) on a top portion thereof; a connecting hole penetrating the support surface and extending into the support portion; and a pair of clamping shoulders (50) being respectively arranged on opposing first and second sides of the support portion and formed by protruding outwardly from the support portion, wherein the pair of clamping shoulders (56; 58) are made of a first elastic material at least at top portions thereof such that, when the fastener is mounted in a receiving slot (28) of a fastener receiving member (18), the pair of clamping shoulders (48) can be pressed against the fastener receiving member to provide an amount of elastic deformation, which enables the fastener to move a certain distance toward the electric connectors relative to the fastener receiving member when the fastener is connected to the electric connectors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause US patent 5,514,000).
	Regarding claims 4, 12, Krause discloses the aforementioned limitations, but fails to disclose the support portion is made of. It would have been obvious to one having ordinary skill in the art to have the support portion being made of a second elastic material, and the first elastic material has an elasticity coefficient greater than that of the second elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). It would have been obvious to one having ordinary skill in the art to have the support portion being made of a second elastic material in order to meet system requirement for the environmental needs in Krause. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krause US patent 5,514,000) in view of Yatskov et al. (US patent 6,537,083). 
Regarding claims 6-7, Krause discloses the aforementioned limitations, but fails to explicitly disclose the fastening member with a threaded hole. Yatskov discloses a fastening member having threaded hole (see fig. 5). It would have been obvious to one having ordinary skill in the art to use the treaded holes with threaded pins such disclosed such as disclosed in Yatskov in order to improve the retention features in Yatskov.
Regarding claim 8, Krause and Yatskov disclose the support portion is connected to the connector by means of injection molding (see col. 10, lines 32-.38)
                                               Response to Argument
Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection as the office action has been restructured and a new art has been applied. 
                                       Conclusion
Claims 2-3, 5, 10-11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                             	                 05/20/2022